Citation Nr: 0206713	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as an anxiety disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1959 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for diabetes mellitus, dizziness, headaches, and a 
psychiatric disorder.  

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 2001).  

In January 1999 the Board issued a decision which denied 
service connection for diabetes mellitus, dizziness, and 
headaches.  The issue of entitlement to service connection 
for a psychiatric disorder was remanded to the RO for 
additional development.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and in 
December 1999 the Court issued an Order vacating the Board's 
decision and remanding the case to the Board for further 
proceedings.  The Board remanded the case to the RO for 
additional development and adjudication.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

The Board notes that the issue of entitlement to service 
connection for a psychiatric disorder, claimed as an anxiety 
disorder, was not subject to the December 1999 Court order.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of headaches, 
chronic dizziness, or any psychiatric disorder during 
service.

3.  There is no competent medical evidence that diabetes 
mellitus manifested during service or within the first post 
service year.

4.  There is no competent medical evidence showing that the 
veteran currently suffers from a psychosis.  

5.  There is no competent medical evidence that a psychosis 
manifested during service or within the first post service 
year.

6.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's claimed 
headaches, dizziness, diabetes mellitus, and psychiatric 
disorder.  

7.  The earliest medical reports dealing with any headaches, 
dizziness, diabetes mellitus, and psychiatric disorder are 
dated decades after service and do not relate the disorders 
to the veteran's military service.  

8.  There is no medical opinion, or other competent evidence, 
linking headaches, dizziness, diabetes mellitus or a 
psychiatric disorder to the veteran's active military 
service.  

9.  The veteran's only service-connected disability is left 
ear hearing loss.

10.  There is no medical opinion, or other competent 
evidence, linking headaches, dizziness, diabetes mellitus or 
a psychiatric disorder to the veteran's service-connected 
left ear hearing loss.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  

2.  A headache disorder is not proximately due to, or the 
result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2001).  

3.  Dizziness was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  

4.  Dizziness is not proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).  

5.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

6.  Diabetes mellitus is not proximately due to, or the 
result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2001).  

7.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

8.  A psychiatric disorder is not proximately due to, or the 
result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issue adjudicated below.  The July 2000 
remand to the RO ordered several VA examinations of the 
veteran which have been conducted.  In a September 2000 
letter the veteran's attorney indicated that the veteran had 
no additional information to submit.  In a letter dated May 
2001 the RO specifically informed the veteran of the newly 
enacted VCAA.  This letter informed the veteran of the steps 
that the RO was undertaking him to assist him in his claim 
and requested that he provide specific information.  The 
veteran did not respond to this letter.  

II  Service Connection

Service connection for a disability may be established under 
several different legal bases.  Generally, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  This is commonly referred to as "direct" 
service connection.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  This is 
often referred to as "secondary" service connection as the 
disability in question is caused secondary to the service-
connected disability.  

Finally, "presumptive" service connection is awarded if 
certain enumerated diseases manifest within a specified 
period of time after a veteran's separation from military 
service.  Diabetes mellitus and psychoses may be presumed to 
have been incurred during active military service if they 
become manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

III.  Evidence

The veteran's discharge papers, DD 214, are of record.  They 
reveal that the veteran served as an "air policeman" in the 
Air Force.  

The veteran's service medical records appear to be complete.  
The service medical records contain entrance and separation 
examination reports along with medical treatment records 
spanning the intervening period of time.  There is no 
indication in any of the service medical records of any 
complaints of, or treatment for, headaches or symptoms 
attributable to diabetes mellitus.  Generally, the veteran's 
service department medical treatment records reveal that he 
was treated for minor ailments such as upper respiratory 
infections and gonorrhea.  A single treatment record dated 
March 20, 1961 indicates that the veteran had complaints of 
chest pain and "dizziness upon arising."  However, there is 
no indication in any of the other service medical records 
that the veteran had any continued complaints of dizziness.  
In April 1963 the veteran's separation examination was 
conducted.  The veteran completed a report of medical history 
in conjunction with this examination.  The medical history 
form specifically asked "have you ever had or have now:  
frequent or severe headaches, and/or dizziness or fainting 
spells?"  The veteran answered "NO" in response to these 
questions.  There is no indication in the veteran's service 
medical records of any chronic headache or dizziness disorder 
and certainly no diagnosis of diabetes mellitus.  On the 
separation examination report, with the exception of a 
birthmark and a previous tonsillectomy, no abnormalities were 
noted by the examining physician.

Review of the service medical records also reveals a complete 
absence of any complaints or diagnosis of, or treatment for, 
any psychiatric disorder.  Psychiatric evaluation on the 
veteran's April 1963 separation examination revealed that the 
veteran was "normal" with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history form the veteran clearly indicated "no" to 
questions which asked "have you ever had or have now:  
frequent trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; and, nervous trouble of any 
sort."  

A considerable volume of medical evidence, both private and 
VA, has been obtained by the RO.  The Board has reviewed all 
of this evidence.  An April 1990 private medical treatment 
record reveals that the veteran had complaints of headaches 
and sinusitis.  He complained of "temporal, frontal, ocular 
and occasional occipital headaches."  The diagnostic 
impression included "TM joint syndrome secondary to missing 
teeth" and "[v]acuum sinus headache."  With reference to 
treatment, the examiner noted the following:  "Can not stop 
temporal and occipital headaches without getting bite fixed 
which is a must."  

A June 1990 consultation report reveals that the veteran had 
episodes of generalized weakness, dizziness, and vertigo.  He 
also had complaints of left sided headaches.  The impression 
was "multiple TIAs [transient ischemic attacks] over the 
past 2 months."  

June 1991 records from the veteran's private neurologist 
reveal that the veteran had transient ischemic attacks of 
brainstem origin which were accompanied by episodes of 
dizziness and imbalance and small vessel brainstem cerebral 
strokes.  Postural hypotension related to the veteran's 
medications was also noted.  July 1993 treatment notes from 
the same neurologist noted that the veteran had complaints of 
headaches which were evaluated as tension headaches.  The 
neurologist also noted that the veteran had been diagnosed as 
a diabetic.  Later that same month, diagnostic tests 
consisting of a MRI and an angiogram were conducted on the 
veteran.  The impression was "old brainstem stroke - chronic 
dizziness which probably does have a central origin, but does 
not seem to be due to any new stroke."  Neurology notes from 
September 1994 reveal that the veteran had complaints of 
headaches on a daily basis.  The impression was "recurrent 
headaches - he had an extensive work up in the hospital with 
no serious cause for his headaches found. . . .  I feel that 
he has a strong functional overlay to his problems."  

A series of private hospital records from June and July 1994 
reveal that the veteran required inpatient hospital 
treatment.  The veteran's medical history was of insulin 
dependent diabetes mellitus along with arteriosclerotic 
cardiovascular disease which was manifested by transient 
ischemic attacks and strokes among other things.  The 
discharge summary included the diagnosis of "vascular 
headaches."  A July 1994 consultation report indicates that 
the veteran's "headaches sound like combination vascular-
muscle contraction headaches."  

A September 1994 discharge summary reveals a "history of 
vertebral basilar TIAs and migraine headaches."  

In October 1996 a VA examination of the veteran was 
conducted.  On the examination for diabetes mellitus the 
veteran reported dizziness which had started in 1987.  He 
also reported that "his dizziness was secondary to a stroke 
and inner ear problems . . . .  There is no postural change 
in his complaints."  The diagnosis was insulin dependent 
diabetes mellitus.  On neurology examination the veteran 
reported problems with balance and coordination, and 
headaches.  The examining neurologist's observation based on 
the veteran's description of his headache symptoms was that 
"these sound like muscle contraction headaches."  The 
diagnostic impression stated that the veteran "appears to 
have problems with his balance and with his gait that may be 
related to problems with his hearing and his vestibular 
system.  They may also be related to problems with vascular 
disease causing momentary transient ischemic attacks, perhaps 
mainly in the posterior circulation."  

In October 1996 a VA psychiatric examination of the veteran 
was also conducted.  The veteran reported having blackouts 
and nervousness during service.  Mental status examination 
revealed mildly depressed mood and affect.  The veteran was 
oriented but had slight impairment of memory.  Judgment and 
insight were adequate.  The diagnosis was anxiety disorder 
and dementia due to prior strokes.  The examiner indicated 
that the "symptoms of anxiety are exacerbated by hearing 
impairment, memory impairment."  

In December 1996 a VA audiology examination of the veteran 
was conducted.  The veteran reported having "frequent ear 
pain and some fluctuation of hearing.  He complains of 
dizziness associated with movement which occurs on a daily 
basis."  

In March 1998 the veteran, his wife and his daughter 
presented sworn testimony at a hearing before the undersigned 
Member of the Board.   The veteran testified that he was 
subjected to aircraft noise while guarding aircraft on the 
flight line during active service.  The Board notes that this 
is supported by the evidence of record, as the veteran's DD 
214 reveals that he was a security policeman in the Air 
Force.  

The veteran also testified that he had headaches, dizziness, 
blackout spells and blurred vision during service.  The Board 
notes that these assertions are completely unsupported by the 
evidence of record.  The service medical records reveal no 
instance of any of these alleged symptoms.  Moreover, the 
veteran denied a history of these symptoms on the medical 
history he provided for the separation examination.  

The veteran has also indicated that he was treated by private 
physicians shortly after service, but that these physicians 
are deceased and their records unavailable.  The veteran 
further testified at the hearing that he suffered from 
anxiety and depression during service.  He stated that he had 
a "spell back in '65 or '66 with blurred vision, blackouts 
and nervousness and stuff like, but we tried to get the 
doctor to find the records on it which has been after seven 
years, so the records weren't available."  The veteran's 
wife testified that she married the veteran in 1968 and that 
he had his alleged problems since that time.  

More recently, the RO obtained the veteran's psychiatric 
treatment records.  An October 1994 private psychiatric 
examination report revealed that the veteran was referred for 
evaluation because he was irritable and angry.  The examiner 
noted the veteran's medical history which included a stroke 
in 1990.  The veteran reported being depressed and irritable.  
Mental status examination revealed no evidence of psychosis.  
However, depression and anger were noted.  The veteran was 
oriented with no signs of any thought disorder.  The initial 
impression was "depressive disorder" and the psychosocial 
stressors noted were "conflict with children at home, recent 
disability."  

A June 1999 letter from a private psychologist stated that he 
had treated the veteran for 5 sessions from June to September 
1995.  He indicated that the veteran had a variety of recent 
physical problems including hypertension diabetes, heart 
disorder, and a stroke which contributed to the veteran's 
"general level of frustration and irritability."  The 
psychologist also indicated a number of family stressors 
including conflicts between the veteran and his children.  

VA records reveal that the veteran was hospitalized from May 
to July 1995 for psychiatric treatment because of erratic 
behavior.  The discharge summary notes a large number of 
physical ailments including:  insulin dependent diabetes 
mellitus; hypertension; atherosclerotic cardiovascular 
disease, and multi-infarct cerebrovascular accidents 
(strokes).  The veteran's initial diagnosis of diabetes 
mellitus was noted as being within the last 5 years.  A 
family history of diabetes mellitus and cardiovascular 
disease was noted.  The hospital report specifically refers 
to family stressors as the precipitating cause of the erratic 
behavior.  The psychiatric diagnosis was organic brain 
syndrome secondary to trauma and cerebrovascular accident, 
and adjustment disorder with depressed mood and erratic 
behavior.  The psychosocial stressors noted were:  poor 
health, family problems, being disabled and unemployed.  

In November 2000 a VA neurology examination of the veteran 
was conducted.  The veteran reported having headaches dating 
back to the 1960s.  The veteran's description of his headache 
symptoms included: throbbing of his temples and the back of 
his head, photophobia (light sensitivity), phonophobia (sound 
sensitivity), nausea, weakness, and dizziness.  The 
physician's diagnosis was that the veteran suffered from 
common migraine headaches and that he also suffered from 
polyneuropathy related to his diabetes mellitus.  In January 
2001 the examining physician filed an addendum to his 
examination report after fully reviewing the veteran's entire 
medical history and the claims file.  The examining physician 
reviewed the veteran's medical history and mentioned TMJ 
syndrome, but then indicated that there was no supporting 
evidence of this in the veteran's medical records.  The 
examiner stated that from "a neurologic perspective he has 
small vessel cerebrovascular disease with several small 
strokes."  The physician specifically indicated that 
"hearing loss does not cause stroke, vascular disease does.  
There is no connection between his history of hearing loss 
and cerebrovascular disease.  Exposure to excessive noise may 
cause headaches in some individuals that are typically 
reversible and disappear upon removal from the noise source.  
I find it highly unlikely that such exposure would induce 
long term tension or vascular type headaches."  

In October 2000 a VA examination for diabetes mellitus was 
conducted.  The examining physician confirmed that the 
veteran was diagnosed with insulin dependent diabetes 
mellitus since approximately 1994.  The examining physician 
specifically indicated that there was "no association 
between hearing loss and the development of diabetes 
mellitus." 

IV.  Analysis

A.  Diabetes Mellitus

The preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus on all 
bases.  The evidence of record does not reveal that the 
veteran suffered from or was diagnosed with diabetes mellitus 
during service or during the first year after he separated 
from service.  The competent medical evidence of record 
clearly shows that the veteran was first diagnosed with 
diabetes mellitus in the early 1990s, almost three decades 
after he separated from military service.  There is also no 
competent evidence which relates the veteran's current 
diabetes mellitus to his service-connected left ear hearing 
loss.  Rather, the medical evidence of record reveals that 
there is no association between the two disabilities.  As 
such, service connection for diabetes mellitus is denied.  

B.  Headaches

The preponderance of the evidence is against the veteran's 
claim for service connection for headaches.  The service 
medical records do not show that the veteran suffered from 
headaches during service.  While the veteran testified that 
he suffered from headaches during service, he indicated on 
his medical history report that he completed in conjunction 
with his separation examination that he did not suffer from 
frequent or severe headaches.  The current medical diagnosis 
of the veteran's headaches is that they are migraine and 
vascular in nature.  There is no medical evidence which 
relates the veteran's current headaches to his military 
service over three decades ago.  Also, the medical evidence 
of record indicates that the veteran's headaches are not 
caused by, or related to, his service-connected left ear 
hearing loss disability.  The medical opinion of record 
states that the noise exposure that caused the veteran's 
hearing loss could cause headaches, but such headaches 
subside once the noise is removed.  (The veteran's noise 
exposure in service was over 30 years ago.)  As such, service 
connection for headaches is denied.  

C.  Dizziness

Initially, the Board notes that dizziness is not a disability 
in and of itself; rather, it is a symptom of a disability.  
Service connection is granted for disabilities not symptoms.  
38 U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  Even assuming that dizziness is a disability, 
the preponderance of the evidence is against the veteran's 
claim for service connection.  The service medical records 
show a single instance where the veteran complained of 
dizziness during service.  This one instance appears to have 
been acute and transitory, because there is no other 
indication in the service medical records that the veteran 
had complaints of dizziness during service.  On his 
separation examination medical history the veteran 
specifically indicated that he did not suffer from dizziness 
or fainting spells.  

The 1996 VA examination report indicated the possibility that 
the veteran's dizziness "may be related to problems with his 
hearing and his vestibular system.  They may also be related 
to problems with vascular disease causing momentary transient 
ischemic attacks, perhaps mainly in the posterior 
circulation."  However, the 2000 VA examination report 
clearly indicates that the veteran's complaints of dizziness 
are related to his migraine headaches which are not service-
connected.  

The medical evidence of record reveals several plausible 
explanations for the veteran's complaints of dizziness.  Most 
recently, he reported dizziness in conjunction with his 
migraine headache symptoms, which included pain, noise 
sensitivity and light sensitivity.  There is also ample 
medical evidence of record that shows that the veteran has 
suffered from several cerebrovascular accidents, strokes, and 
multiple transient ischemic attacks.  Certainly, these events 
can result in dizziness, among other symptoms.  More 
importantly, there is no medical evidence that relates the 
veteran's dizziness to his military service, or to his 
service-connected left ear hearing loss.  As such, service 
connection for dizziness must be denied.  

D.  Psychiatric Disorder

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  The 
veteran alleges that he had symptoms of anxiety during 
service.  However, there is no indication in the veteran's 
service medical records that he ever suffered from any 
psychiatric symptoms.  Moreover, the veteran himself 
indicated that he did not have any psychiatric symptoms upon 
separation from service.  The earliest medical evidence of 
any psychiatric disorder is dated over three decades after 
the veteran separated from service.  The 1996 VA examination 
report shows a diagnosis of anxiety disorder, which the 
examiner indicated was exacerbated by the veteran's hearing 
loss.  However, the mental status examination did not 
indicate symptoms of anxiety, but rather depressed mood and 
affect.  The other medical evidence available diagnoses the 
veteran's psychiatric disorder variously as an adjustment 
disorder, depressive disorder, or organic brain syndrome.  
Also, the other medical evidence of record reveals that the 
veteran's psychiatric symptoms were related to current 
relationship difficulties with members of his family.  The 
veteran failed to report these psychosocial stressors to the 
examiner at the 1996 VA examination.  

The evidence shows that the veteran did not have any 
psychiatric disorder during service.  There is no evidence 
that the veteran developed a psychosis during service or 
during the first post-service year.  In fact, there is no 
diagnosis of any psychosis of record.  The veteran has a 
psychiatric disorder, although the exact diagnosis is in 
question.  The large volume of private psychiatric records 
and the records of a three month VA psychiatric 
hospitalization clearly show that the veteran's current 
psychiatric symptoms were related to family stressors and 
being unemployed because of physical disabilities which are 
not service-connected.  As such, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  

V.  Conclusion

The Board notes that a considerable amount of effort has been 
expended on accumulating evidence that does not support the 
veteran's claims.  He alleges that current disabilities are 
related to service; however, the veteran's service medical 
records are absent evidence of the disabilities he claims are 
related to service.  He has presented sworn testimony before 
the undersigned member of the Board that he had symptoms of 
blackouts, headaches, chronic dizziness, and anxiety during 
service.  Yet, the veteran's separation examination medical 
history is of record and he clearly indicated that he did not 
suffer from these symptoms at that time.  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 
1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

Basically the veteran's current assertions lack credibility 
in the eyes of the Board.  Over 30 years after service, he 
has presented allegations of inservice conditions that are 
not reflected in the service medical records and which he 
indicated in his separation medical history were not present.  
He indicates that he was treated for the claimed disabilities 
in the intervening period of time, but that the records are 
unavailable.  The medical evidence of record does not reveal 
that the disabilities claimed by the veteran are related to, 
or were caused by, the veteran's military service or to his 
service-connected disability.   







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection is denied for diabetes mellitus, 
headaches, dizziness, and for a psychiatric disorder, claimed 
as an anxiety disorder.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

